Title: To Thomas Jefferson from Samuel Smith, 4 June 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir
                  Nav. Dep. 4 June 1801
               
               I have the honor to request your signature to the accompanying Commissions & Warrants—
               They are all old appointments excepting George Grey Grubb, who has been particularly recommended by Mr Leiper of Philaa. & has been sometime an acting Midsm.
               I have the honor to be with the greatest respect & esteem, Sir, your mo: ob Sr.
               
                  
                     S. Smith
                  
               
             